Title: From Thomas Jefferson to John Stockdale, 25 July 1787
From: Jefferson, Thomas
To: Stockdale, John



Sir
Paris July 25. 1787.

Not hearing any thing yet of the books which should have come from Lackington’s and from yourself I suspect they may be lying in the warehouse of the Diligence in London, perhaps forgotten, and will beg the favor of you therefore to send there for enquiry.
Send me if you please a copy of the American Atlas, latest edition and one of Mr. Adams’s books on the American constitutions. Note the prices in the books, as they are not for myself. I am Sir Your very humble servant,

Th: Jefferson

 